DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 6-10, 12, 14-19 and 21-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Cullum et al. and/or Bersch et al. to further includes, among other things, the specific of the multi-variable cost functions being convex and the analog circuit to increase a probability of solving for a global minimum (claim 6), the specific of the analog circuit to solve the optimization algorithms as part of a model-predictive control scheme (claim 7), the specific of the plurality of energy-storage components being a plurality of operational amplifiers (claim 10), and the specific of a method comprising of generating, by a processing device, a digital program for a field programmable analog array (FPAA) to increase a probability of solving for a global minimum when the multi-variable cost functions are convex (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844